USCA4 Appeal: 22-6341      Doc: 20         Filed: 12/07/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6341


        LESTER B. LYNCH,

                            Petitioner - Appellant,

                     v.

        BETH CABELL,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:21-cv-00221-AJT-IDD)


        Submitted: November 17, 2022                                 Decided: December 7, 2022


        Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Lester B. Lynch, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6341       Doc: 20          Filed: 12/07/2022      Pg: 2 of 3




        PER CURIAM:

               Lester Lynch seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. A state prisoner who wishes to file a second or successive § 2254

        petition must file a motion with the court of appeals requesting an order authorizing the

        district court to consider such a petition. See 28 U.S.C. § 2244(b)(3)(A). If a petitioner

        does not receive authorization to file a second or successive petition, the district court must

        dismiss it for lack of jurisdiction. See Burton v. Stewart, 549 U.S. 147, 153 (2007); see

        also Magwood v. Patterson, 561 U.S. 320, 338-39 (2010) (noting that a district court should

        dismiss without prejudice, not deny on the merits, an unauthorized second or successive

        application challenging the movant’s sentence).

               Lynch previously filed a § 2254 petition, which was addressed on the merits.

        Lynch v. Watson, No. 1:08-cv-00929-JCC-JFA (E.D. Va. Sept. 10, 2009); see Harvey v.

        Horan, 278 F.3d 370, 380 (4th Cir. 2002) (stating that “a dismissal for procedural default

        is a dismissal on the merits”), abrogated on other grounds by Skinner v. Switzer, 562 U.S.

        521 (2011). And, although he sought authorization from this court to file a second or

        successive petition in the district court, we denied authorization. In re Lynch, No. 21-117

        (4th Cir. Mar. 12, 2021) (unpublished order).            Because Lynch had not received

        authorization to file a second or successive petition, the district court lacked jurisdiction to

        rule on Lynch’s petition. See Burton, 549 U.S. at 153. We therefore vacate the district

        court’s order dismissing Lynch’s petition and remand with instructions for the district court

        to dismiss the petition for want of jurisdiction. Lynch’s motion for appointment of counsel

        is denied. We dispense with oral argument because the facts and legal contentions are

                                                       2
USCA4 Appeal: 22-6341         Doc: 20    Filed: 12/07/2022   Pg: 3 of 3




        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                VACATED AND REMANDED




                                                  3